Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Fig. 1, Claims 1, 2, 4, 6-15 in the reply filed 5/3/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “relevant  focal distance” in claim 6 is a relative term and renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree: the specification at Pp. 8 lines 4-7 does not define how to distinguish “relevant” focal distances from non-relevant ones..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PG Publication 2012/0236120) in view of Ferren (US PG Publication 2009/0225199).

	Regarding Claim 1, Kramer (US PG Publication 2012/0236120) discloses a method for digital microscopy imaging (computerized stereological system 100, microscope, Fig. 1 [0027]), the method comprising:
	capturing with a camera (digital image capture device 102 for capturing images [0027]), a plurality of images (capturing images [0027]; z-stack of images [0030]) of a position (at each x, y location [0032]) in a biological sample (biological sample [0027]), wherein each image is captured at a different focal distance (z-stack of images [0030]), 
determining in the camera a focus value (contrast/intensity is the parameter for the focus function [0044]) for each captured image (focus function applied to the captured images [0045]),
for each captured image (image slice in the z-stack [0043]-[0044]), comparing the focus value of the captured image (contrast/intensity is the parameter for the focus function [0044]) with at least one threshold focus value (pixel/contrast/intensity threshold [0044]);
	upon determining that the focus value of the captured image exceeds the at least one threshold focus value (until the first image with focus measure over the trained focus threshold is located [0044]; identify the just-out-of-focus plane at the top [0043]), marking the captured image as an interesting image (identified as in-focus image within the tissue sample [0117]-[0120]).
Kramer does not disclose, but Ferren (US PG Publication 2009/0225199) teaches transmitting the images marked as interesting  from the camera to a separate computing unit (the camera saves the metadata with each image in the stack, but the processing of the images is performed off camera [0048]; i.e., the images are transmitted).
It would have been obvious to one of ordinary skill in the art before the application was filed to tag the in-focus stack of Kramer within the camera because Ferren teaches that it automates and facilitates the production of a composite image having an extended depth of field [0009]; and tagging the images in the camera enables a subset of images to be transmitted, instead of all images, which saves computational time and network resources.

	Regarding Claim 2, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1, wherein the step of comparing the focus value of the captured image with at least one threshold focus value comprises comparing the focus value with a first threshold focus value (z-stack analyzed to find top and bottom focus planes, e.g., bottom out-of-focus threshold [0044], Figs. 8A-R).

	Regarding Claim 4, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1, wherein the steps of comparing the focus value of the captured image with at least one threshold focus value and marking the captured image as an interesting image, is performed (z-stack analyzed to find top and bottom focus planes, e.g., bottom out-of-focus threshold [0044], Figs. 8A-R).
Kramer does not disclose, but Ferren (US PG Publication 2009/0225199) teaches performed in the camera (the camera saves metadata with each image in the stack, preferably indicating the inner and outer boundaries of the depth of field [0048]).
It would have been obvious to one of ordinary skill in the art before the application was filed to tag the in-focus stack of Kramer within the camera because Ferren teaches that it automates and facilitates the production of a composite image having an extended depth of field [0009]; and tagging the images in the camera enables a subset of images to be transmitted, instead of all images, which saves computational time and network resources.

	Regarding Claim 6, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1, wherein the step of capturing images is performed for each relevant focal distance in the sample, before the marking of images as interesting images is performed (z-stack is obtained before bottom and top out-of-focus planes are identified [0043]-[0044]).

	Regarding Claim 10, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1, wherein the step of capturing images is performed for a plurality of x-y-positions in the sample (x, y, z stage 101 [0027]; each x-y location [0032]).

	Regarding Claim 13, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1.
Kramer does not disclose, but Ferren (US PG Publication 2009/0225199) teaches wherein the camera comprises a programmable logic device (ASIC 116, Fig. 1), wherein the step of determining the focal value for the captured images is performed in the programmable logic device (the camera saves metadata with each image in the stack, preferably indicating the inner and outer boundaries of the depth of field [0048]).
It would have been obvious to one of ordinary skill in the art before the application was filed to tag the in-focus stack of Kramer within the camera because Ferren teaches that it automates and facilitates the production of a composite image having an extended depth of field [0009]; and tagging the images in the camera enables a subset of images to be transmitted, instead of all images, which saves computational time and network resources.

	Regarding Claim 14, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1, wherein the sample is a peripheral blood sample, cytology sample or a histopathology sample (blood vessel [0052]).

	Regarding Claim 15, Kramer (US PG Publication 2012/0236120) discloses a system for digital microscopy imaging (microscope [0066]), comprising:
a camera (digital image capture device 102 for capturing images [0027])
a processing unit (controller 104, [0027], Fig. 1).
Kramer does not disclose, but Ferren (US PG Publication 2009/0225199) teaches and a separate computing unit (post processing software off-board camera [0048]), comprising:
	a receiving unit for receiving (post-processing software off-board camera processes the images [0048]) the focus values and/or the images marked as interesting from the camera (camera saved images with metadata [0048]), and a processing unit to assemble the received images (creating extended depth of field images [0048]).
	The remainder of Claim 15 is rejected on the grounds provided in Claim 1.
It would have been obvious to one of ordinary skill in the art before the application was filed to tag the in-focus stack of Kramer within the camera because Ferren teaches that it automates and facilitates the production of a composite image having an extended depth of field [0009]; and tagging the images in the camera enables a subset of images to be transmitted, instead of all images, which saves computational time and network resources.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PG Publication 2012/0236120) in view of Ferren (US PG Publication 2009/0225199) and Wolff (US PG Publication 2014/0232844).

	Regarding Claim 7, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 2.
Kramer does not disclose, but Wolff (US PG Publication 2014/0232844) teaches wherein the step of determining a focus value is performed after every captured image at each focal distance, before the next image is captured at the next focal distance (perform image recording step S4 followed by calculate sharpness value S(z) step S5 before perform image recording S4 is repeated, Fig. 4), such that after a focus value has been determined to exceed the first threshold value (current scalar sharpness value S(z) < threshold GL * S(zc), step S6, Fig. 4; ), the step of capturing images is interrupted if the determined focus value for a captured image does not exceed the first and/or second threshold value (if YES at step S6, step S4 is not performed, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the method of defining the z-range of Kramer with the method of defining the z-range of Wolff because Wolff teaches that the predetermined parameter is not sample-dependent, and can be used with different samples, and will be effective without needing to be altered by a user [0012]. 

	Regarding Claim 8, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1.
Kramer does not disclose, but Wolff (US PG Publication 2014/0232844) teaches wherein the first and/or second threshold focus value (
    PNG
    media_image1.png
    24
    97
    media_image1.png
    Greyscale
, Fig. 4) is calculated as a threshold percentage (the value GL is used to determine the lower, or left, L limit of the z-range and here has a value of, for example, 0.5 [0072]) of the highest determined focus value for the captured images (S(zc), Fig. 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the method of defining the z-range of Kramer with the method of defining the z-range of Wolff because Wolff teaches that the predetermined parameter is not sample-dependent, and can be used with different samples, and will be effective without needing to be altered by a user [0012]. 

	Regarding Claim 9, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 8.
Kramer does not disclose, but Wolff (US PG Publication 2014/0232844) teaches wherein the threshold percentage for the first threshold is 50% (the value GL is used to determine the lower, or left, L limit of the z-range and here has a value of, for example, 0.5 [0072]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the method of defining the z-range of Kramer with the method of defining the z-range of Wolff because Wolff teaches that the predetermined parameter is not sample-dependent, and can be used with different samples, and will be effective without needing to be altered by a user [0012]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PG Publication 2012/0236120) in view of Ferren (US PG Publication 2009/0225199) and Dong (WO 2005/010495).

	Regarding Claim 11, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 2, wherein the first threshold and/or second threshold is based on focus value curves previously determined (threshold parameters optimized using a training set [0044]).
Kramer does not disclose, but Dong (WO 2005/010495) teaches for other x-y-positions of the same sample (focal range depends on the amount of variation present on the surface of the sample [0046]).
It would have been obvious to one of ordinary skill in the art before the application was filed to train the threshold parameters of Kramer based on other x-y positions of the same sample because Dong teaches that the focal range of the microscope should be adjusted based on the variation in the current sample [0046]; this would ensure that only relevant images are saved and transmitted, reducing computational time and saving network resources.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US PG Publication 2012/0236120) in view of Ferren (US PG Publication 2009/0225199) and Iwane (US PG Publication 2011/0091192).

	Regarding Claim 12, Kramer (US PG Publication 2012/0236120) discloses Method according to claim 1.
Kramer does not disclose, but Iwane (US PG Publication 2011/0091192) teaches wherein the focus value for each image (contrast detection [0065]; focus detection is based on contrast values [0010]) is calculated by convolution with a filter in the x- direction and/or y-direction (convolutional filter for two-dimensional image [0065]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to detect the focus value of the images of Kramer after applying a convolution filter to the image because Iwane teaches that it enables the focus value to be detected with high accuracy and improves the focus-detecting result [0013]-[0014]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120327225 A1 – transferring selected image from camera
US 20170108685 A1 – z-stack depth range
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485